DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 – 6, and 10 – 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2010/0311489) in view of Fujii (US 2006/0090928).
As to claim 2, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [00263]...a flexible organic light emitting diode display) comprising:
a substrate (paragraph [0288]...basic substrate) comprising an insulating layer (42) and a metal film (41) on a first surface (bottom surface of 42) of the insulating layer;
an organic light-emitting device (46) on a second surface (top surface of 42)  of the insulating layer such that the insulating layer is stacked between the organic light-emitting device and the metal film, the second surface opposing the first surface; and
an encapsulating layer (50, 51) on the organic light-emitting device,
wherein the display apparatus is configured to be folded such that the insulating layer is disposed between overlapping portions of the metal film.
Miller et al fails to explicitly show/teach a display apparatus is configured to be folded such that the insulating layer is disposed between overlapping portions of the metal film.
However, Fujii figure 4 shows and teaches a display apparatus (paragraph [0019]...printed wiring board for a display) is configured to be folded (paragraph [0046]...Folding slits 15a, 15b, 15c, 15d) such that the insulating layer (11) is disposed between overlapping portions of the metal film (25). (paragraph [0054]...After the formation of the electrically conductive metal layer 25 onto the surface of the insulating film 11 by the above method, when the laminate is viewed from the reverse side of the insulating film 11, the backside of the electrically conductive metal layer (or wiring pattern) 25 is covered by the insulating film 11 except for the part of the folding slits 15a, 15b, 15c, 15d. That is, in the part of the folding slits 15a, 15b, 15c, 15d, the electrically conductive metal layer is exposed ; paragraph [0055] In the present invention, a flame retardant solder resist ink is coated from the backside of the insulating film 11 to the part of the folding slits 15a, 15b, 15c, 15d to form a backside flame retardant solder resist layer 17 so as to cover the electrically conductive metal layer 25 exposed to the folding slits 15a, 15b, 15c, 15d)
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Miller et al’s display apparatus is configured to be folded such that the insulating layer is disposed between overlapping portions of the metal film, as in Fujii, for the purpose of preventing a lowering in rigidity. 




As to claim 3, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [0263]...a flexible organic light emitting diode display), wherein the metal film (41) comprises stainless steel (paragraph [0314]...the thin product obtained by the process of the invention can, alternatively as a function of requirements, be transferred in particular to materials such as a thin metal, for example stainless  steel).

As to claim 4, Miller et al discloses the claimed invention except for “a thickness of the metal film is in a range of about 5 micrometers to about 30 micrometers.” It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a thickness of the metal film is in a range of about 5 micrometers to about 30 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As to claim 5, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [0263]...a flexible organic light emitting diode display), wherein the metal film (41) comprises a polished surface (paragraph [0314]...the thin product obtained by the process of the invention can, alternatively as a function of requirements, be transferred in particular to materials such as a thin metal, for example stainless  steel).

As to claim 6, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [0263]...a flexible organic light emitting diode display), wherein the encapsulating layer (50, 51) comprises at least one inorganic layer (paragraph [0301]... the plastic encapsulation layer 50).

As to claim 10, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [0263]...a flexible organic light emitting diode display), further comprising: a passivation member (45) on the encapsulating layer (50, 51).

As to claim 11, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [0263]...a flexible organic light emitting diode display), further comprising: a passivation layer (45) between the substrate and the organic light-emitting device (46). 

As to claim 12, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [0263]...a flexible organic light emitting diode display), wherein the insulating layer (42) comprises at least one plastic material (paragraph [0290]... an insulative gate layer 42, typically of silicon nitride SiNx).

As to claim 13, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [0263]...a flexible organic light emitting diode display), further comprising: a thin film transistor (M1 of figure 4) electrically connected to the organic light-emitting device (46). (paragraph [0301]...200 is arranged with a plurality of pixels 201, wherein each pixel 201 includes an organic light emitting diode for emitting light corresponding to the flow of current... the pixel includes a first transistor M1, a second transistor M2, a third transistor M3, a fourth transistor M4, a fifth transistor M5, a sixth transistor M6,).



Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2010/0311489) in view of Fujii (US 2006/0090928) and in further view of Oh et al (US 2007/0182314).
As to claim 6, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [0263]...a flexible organic light emitting diode display), wherein the encapsulating layer (50, 51) comprises at least one inorganic layer (paragraph [0301]... the plastic encapsulation layer 50).
Miller et al and Fujii both fails to explicitly show/teach wherein the encapsulating layer comprises at least one organic layer and at least one inorganic layer. 
However, Oh et al figure 2 shows and teaches the encapsulating layer (140) comprises at least one organic layer (141) and at least one inorganic layer (142) (paragraph [0036]...the encapsulation layer 140 has a multi-layered structure in which organic layers 141and inorganic layers 142 are deposited together. The inorganic layer 142 can be composed of an oxide of silicon, a carbide or a nitride. For example, SiO.sub.2, SiC, SiN, SiON, etc. can be used. Alternatively, In.sub.2O.sub.3, TiO.sub.2, Al.sub.2O.sub.3, etc., may also be used. The organic layer 141 may be formed of a polymer organic film or a low molecular organic film. For example, polymer organic materials, such as, polyacrylate, polyurea, polyester, polyethylene, polypropylene, methacrylic, acrylic, etc., or a derivative thereof, may be used).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Miller et al’s encapsulating layer comprises at least one organic layer and at least one inorganic layer, as in Oh et al, for the purpose of preventing penetration of moisture. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2010/0311489) in view of Fujii (US 2006/0090928) and in further view of BAEK et al (US 2014/0055924).
As to claim 28, Miller et al figures 3 and 40 shows a display apparatus comprising: an encapsulating layer (50, 51) on the organic light-emitting unit (46).
Miller et al in view of Fujiis fail to explicitly show/teach a polarizing member on the encapsulating layer.
However, BAEK et al teaches in paragraph [0050] that referring to FIGS. 1A and 1B, the flexible display device 100 includes a flexible display unit 110 for displaying an image. The flexible display unit 110 includes at least one thin film transistor (TFT) and an organic light emitting diode (OLED). Although the flexible display unit 110 in FIGS. 1A- 1B is an organic light emitting display device, the flexible display device 100 may also be applied to other display devices, e.g., a LCD panel, a field emission display device, an electroluminescent display device, or an electrophoretic display device. The flexible display unit 110 may be coupled to, e.g., a touch screen, a display driver integrated circuit (DDI), a flexible printed circuit board (FPCB), a polarizing plate, a window cover, and the like.
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Miller et al’s encapsulating layer to have a polarizing member as BAEK et al since it is very well Known in the art (Also taught in Kim et al (US 2013/0162549) paragraph [0026])

Claim(s) 14 - 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2010/0311489) in view of Fujii (US 2006/0090928) and in further view of Mackey et al (US 2011/0075382).
As to claim 2, Miller et al figures 3 and 40 shows and teaches a display apparatus (paragraph [00263]...a flexible organic light emitting diode display) comprising: an insulating layer (42), a metal film (41), an an organic light-emitting device (46) and an encapsulating layer (50, 51) on the organic light-emitting device.
	Miller et al and Fujii both fail to explilcty show/teach a plurality of sensors disposed on at least one of the metal film, the insulating layer, the organic light-emitting device, and the encapsulating layer, wherein the plurality of sensors comprises a first sensor and a second sensor spaced apart from the first sensor, the first sensor and the second sensor being disposed on different sides of an imaginary folding line.
	However, Mackey et al figure 1 shows and teaches a plurality of sensors (112a ; 122a) disposed on at least one of the metal film, the insulating layer (205a, 205c, 205e and 205g of figure 6G), the organic light-emitting device, and the encapsulating layer, wherein the plurality of sensors comprises a first sensor (112a) and a second sensor  (122a) spaced apart from the first sensor, the first sensor and the second sensor being disposed on different sides of an imaginary folding line (paragraph [0028]... The foldable portion, which is the third portion 130, is disposed between the first portion 110 and the second portion 120. The flexible circuit 101 is configured to be  folded at the foldable portion, which is the third portion 130, such that, when the flexible circuit 101 is folded, the first surface of the first portion 110 and first surface of the second portion 120 face substantially in opposite directions, and the first conductive contact pad 112a couples to a first conductor disposed along an edge of a sensor substrate and the second conductive contact pad 122a couples to a second conductor disposed along an edge of an electronic device).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing date of the claimed invention, for Miller et al to have a plurality of sensors disposed on at least one of the metal film, the insulating layer, the organic light-emitting device, and the encapsulating layer, wherein the plurality of sensors comprises a first sensor and a second sensor spaced apart from the first sensor, the first sensor and the second sensor being disposed on different sides of an imaginary folding line, as in Mackey et al, for the purpose of enhancing the interactive experience of the touchpad or display. 

As to claim 15, Mackey et al figure 1 shows and teaches a the display apparatus comprises a display region in which the organic light-emitting device (paragraph [0038]...the electronic component may be selected from the group consisting of a resistor, a capacitor, an inductor, a connector, an active discrete electronic component, a light emitting diode and an application-specific integrated circuit (ASIC)) is disposed in a peripheral region outside the display region; and the plurality of sensors (112a ; 122a) is disposed in the peripheral region (601).
It would have been obvious for the display apparatus comprises a display region in which the organic light-emitting device is disposed and a peripheral region outside the display region; and the plurality of sensors is disposed in the peripheral region, for the same reasons as above. 

	As to claim 15, Mackey et al figure 1 shows and teaches a the display apparatus, further comprising:
a controller (paragraph [0031]...the electronic component is a controller. The controller is coupled to the flexible circuit 101, for example, at tabular extension 160; the controller is coupled to the capacitive-sensing device with the flexible circuit 101 and is configured for providing control signals to the capacitive-sensing device) configured to control the display apparatus based on a capacitance between the first sensor (112a) and the second sensor (122a)  according to a folded state (paragraph [0028]... The foldable portion, which is the third portion 130, is disposed between the first portion 110 and the second portion 120) of the display apparatus.
 	It would have been obvious for a controller configured to control the display apparatus based on a capacitance between the first sensor and the second sensor according to a folded state of the display apparatus, for the same reasons as above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128